Aetos Capital Hedge Fund of Fund Allocation Aetos Capital OpportunitiesFund: 25% Aetos Capital Long/ShortStrategies Fund: 75% Number of Managers 22Median Position Size 4.5%Maximum Position Size 9.3% Number of Strategies 3Average Position Size 4.3%Top 20 Holdings 99.7% Strategy Allocation1 Equity Hedged: 83% Short-biased Equity: 7% Directional Equity: 10% Product Name:Aetos Capital Long/Short PortfolioAs of March 31, 2010 ProductDescription:The Aetos Capital Long/Short Portfolio is a tactically allocated portfolio comprised of allocations toAetos Capital’s 1940 Act SEC-registered Hedge Funds of Funds, designed to provide U.S. andOffshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach tostrategy allocation, manager selection and portfolio monitoring where risk management is integrated inevery step. As of April 1, 2010: Investment Returns: As of 3/31/10: Aetos CapitalLong/ShortPortfolio2 90-DayTreasury Bills Barclays CapitalAggregate Index S&P 500DRI Index MSCIWorldIndex 1 Year Annualized Return 5.63% 0.12% 7.70% 49.76% 52.37% 3 Year Annualized Return -0.29% 1.54% 6.14% -4.16% -5.40% 5 Year Annualized Return 3.24% 2.61% 5.44% 1.93% 2.89% From Inception through 3/31/10: Average Annualized Return 4.28% 2.18% 5.06% 5.35% 6.98% Annualized Standard Deviation 5.08% 0.48% 3.90% 15.49% 16.56% Sharpe Ratio 0.41 - 0.74 0.20 0.29 Largest Calendar Qtr. Drawdown -9.53% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.06 - Beta:S&P ndex 0.17 - Beta: MSCI World Index 0.18 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
